Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments, see amendments/remarks, filed on August 16, 2022, with respect to the claim objections and the claim rejections  under 35 U.S.C. 103 as being unpatentable over Chenko (Science of synthesis (2005), 18, 1135-1201) in view of Ingeburg et al (DD 274820) or Williams (US 6,350,926)  have been fully considered and are persuasive.  The aforesaid claim objections and the claim rejections have been withdrawn. 
The following is an examiner’s statement of reasons for allowance:
One of ordinary skill in the art is not provided with any motivation to change the catalysts SbF3 and SbCl5 in Chenko to the catalysts disclosed in Ingeburg or Williams since the high yield of 73% of the product F3C-SMe in the reaction of Scheme 31 is already attained and thus it is not necessary to change the catalyst in Chenko. 
The secondary reference Ingeburg discloses that all of the catalysts mainly provide partially fluorinated products, FCl2CSCl and F2CICSCl, and that the disclosures in Ingeburg do not provide the unexpected advantage of the present invention to provide a product with a high yield, in which all chlorine atoms are substituted by fluorine atoms. 
Furthermore, the starting compound FCl3-nC-S-Cl of Ingeburg is quite different of the starting compound of Formula (1) and (3) of the present invention, since the chlorine atom directly attaches to the sulfur atom in the starting compound of Ingeburg. Because the chemical structures and reactivities of the starting compounds of the present invention, Chenko and Ingeburg are quite different, there is simply no motivation for one of ordinary skill in the art to combine Chenko with Ingeburg to reach the present invention. 
Williams also provides a partially fluorinated product 1,1-difluoro-1,4-dichlorobutane. It should be noted that the starting compound of Williams is 1,1,1,4-tetrachlorobutane or 1,1,4-trichlorobut- 1-ene, and thus, does not have a sulfur atom. As the chemical structures and reactivities of the starting compounds of the present invention, Chenko and Williams are quite different, there is also simply no motivation for one of ordinary skill in the art to combine Chenko with Williams to arrive at the present invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAFAR F PARSA whose telephone number is (571)272-0643. The examiner can normally be reached M-F 10:00 AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAFAR F PARSA/Primary Examiner, Art Unit 1622